DETAILED ACTION
Status of Claims
0.	This is a Non-Final office action in response to communication received on 12/22/2021. Claims 4-5, 7-8, 11, 13, 15, 19-20, 26-28 are canceled. Claims 1, 3, 6, 10, 21-23, and 30-31 are amended. Claims 1-3, 6, 9-10, 12, 14, 16-18, 21-25, and 29-31 are pending and examined herein.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 21-22 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
As per claims 21-22, they are indefinite as they are directly and/or indirectly dependent on a canceled claim 20. For the purposes of examination, the Examiner will interpret claim 21 as being a dependent claim of claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 101 - Reason(s) for Partial Withdrawal
2.	Claim recitation of claim 1 is as follows (the Examiner has denoted the claim recitation pertaining to additional elements by underlining):
As per claim 1, accordingly claim 1 recites, 
(a) a plurality of payment terminals, each including:
(a1) an electronic screen for displaying information to a user relating to a payment transaction;
(a2) data input means, including at least one payment instrument interface for interfacing with a customer payment instrument, such as a credit card, and receiving payment instrument data therefrom: and
at least one telecommunication module;
(b) a terminal management server for managing the operation of the payment terminals; and
(c) an incentive management server for managing incentives to be applied at the payment terminals; wherein:
(d) at least one of the payment terminals is arranged to communicate, via the at least one telecommunication module, with the terminal management server to download therefrom a customized application for execution by the respective payment terminal, the customized executed application configuring the respective payment terminal to:
(d1) receive, via the data input means, a value of a first customer purchase to be made during a first customer visit to a retailer;
(d2) determine a loyalty incentive in dependence on the value of the first customer purchase;
(d3) determine a unique identifier associated with the loyalty incentive;
(d4) securely conduct a payment transaction with a payment server, via the at least one payment instrument interface, to conclude the first customer purchase;
(d5) display, on the electronic screen, successful conclusion of the first customer purchase; and
(d6) transmit/send, via the at least one telecommunication module, the loyalty incentive and associated unique identifier between the incentive management server and the payment terminal;
server is arranged to store the loyalty incentive and its unique identifier;
(f)  the executed application further configuring the at least one of the payment terminals to:
(f1) receive, via the data input means, the unique identifier provided during a second customer visit to the retailer;
(f2) transmit/send, via the at least one telecommunication module, a redemption request to the incentive management server, the redemption request including the unique identifier provided during the second customer visit to the retailer;
(f3) receive, via the at least one telecommunication module, a redemption response from the incentive management server, the redemption response comprising the loyalty incentive associated with the unique identifier;
(f4) display, via the electronic screen, an initial value of a second customer purchase to be made during the second customer visit to the retailer;
(f5) apply the loyalty incentive received as part of the redemption response against the initial value;
(f6) display, via the electronic screen, a discounted value of the second customer purchase;
(f7) securely conduct a payment transaction with a payment server, via the at least one payment instrument interface, to conclude the second customer purchase; and
(f8) display, on the electronic screen, successful conclusion of the second customer purchase; wherein the terminal management server is configured to maintain a plurality of retailer user accounts, each retailer user account permitting secure communication with a set of payment terminals belonging to an owner of a respective retailer user account so as to download a customized version of the application to be executed on each payment terminal of that set
The Examiner considered the additional element of customized application, as amended, which is to be downloaded on to plurality of POS terminals wherein the terminal management server is configured to maintain a plurality of retailer user accounts, each retailer user account permitting secure communication with a set of payment terminals belonging to an owner of a respective retailer user account so as to download a customized version of the application to be executed on each payment terminal of that set in combination with above noted additional elements under step 2A prong two, and upon considering the additional elements in combination, the Examiner notes that they meaningfully integrate the abstract idea into a practical application, as they apply the judicial exception in a meaningful way beyond generally linking it to a particular technological environment. Accordingly, 35 U.S.C. 101 rejection with respect to claims 1-3, 6, 9-10, 12, 14, 16-18, 20-25, and 29 is withdrawn.
The Examiner maintains the 35 U.S.C. 101 rejection as set forth in Non-final Rejection of record 06/23/2021 with respect to claims 30-31 as there is variation in scope and implementation, especially note the following additional element(s) as recited in claim 1 such as (f7) securely conduct a payment transaction with a payment server, via the at least one payment instrument interface, to conclude the second customer purchase; and (f8) display, on the electronic screen, successful conclusion of the second customer purchase; wherein the terminal management server is configured to maintain a plurality of retailer user accounts, each retailer user account permitting secure communication with a set of payment terminals belonging to an owner of a respective retailer user account so as to download a customized version of the application to be executed on each payment terminal of that set, one or both of which appear to be lacking in claims 30 and 31. These are critical additional elements to ensure that the abstract idea is integrated into practical application. Thus, once both of the noted additional elements of claim 1 as noted above (see claim 1 limitations (f7) and (f8)), one or both of which appear to be lacking in claims 30 and 31, are incorporated in claims 30 and 31, the 35 U.S.C. 101 rejection will be fully withdrawn. 
Therefore, 35 U.S.C. 101 is maintained for claims 30 and 31 (note the rejection as applied to these claims on 06/23/2021).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-3, 9-10, 12, 14, 16-18, 21-24, and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walker et al. (Patent No.: US 6,634,550) referred to hereinafter as Walker, in view of Fisher et al. (Pub. No.: US 2003/0208403), referred to hereinafter as Fisher. 
As per claims 1, 29, and 30, taking recitation of claim 1 as representative (as claims 29 and 30 recite substantially similar subject matter and/or are fully encompassed by claim 1), claim 1 recites and Walker discloses an electronic payment system, managing a loyalty incentive scheme, comprising:
(a) a plurality of payment terminals, each including (see Fig. 1 and its associated description):
(a1) an electronic screen for displaying information to a user relating to a payment transaction (see Fig. 1 “104”, Fig. 3, and their associated description; col 5 lines 24-37; col 12 lines 32-38);
(a2) data input means, including at least one payment instrument interface for interfacing with a customer payment instrument, such as a credit card, and receiving payment instrument data therefrom (see Fig. 3 and its associated description; col 5 lines 30-37; col 8 lines 50-57): and
(a3)  at least one telecommunication module (see Fig. 1 “104”, Fig. 3, and their associated description);
(b) a terminal management server for managing the operation of the payment terminals (see Fig. 1); and
(c) an incentive management server for managing incentives to be applied at the payment terminals (see Figs. 1-2 and their associated description; col 4 lines 21-26); wherein:

(d1) receive, via the data input means, a value of a first customer purchase to be made during a first customer visit to a retailer (see Figs. 5, 7, 10, and their associated description; col 8 lines 10-37; col 9 lines 8-13);
(d2) determine a loyalty incentive in dependence on the value of the first customer purchase (see col 7 lines 15-28; col 8 lines 10-37);
(d3) determine a unique identifier associated with the loyalty incentive (see Figs. 5, 7, 10, and their associated description);
(d4) securely conduct a payment transaction with a payment server, via the at least one payment instrument interface, to conclude the first customer purchase (see Fig. 10 and its associated description; col 8 lines 10-67);
(d5) display, on the electronic screen, successful conclusion of the first customer purchase (see Figs. 2, 11, and their associated description; col 12 lines 32-38; col 13 lines 48-50); and
(d6) transmit, via the at least one telecommunication module, the loyalty incentive and associated unique identifier between the incentive management server and the payment terminal (see Figs. 2, 5, 10, and their associated disclosure; col 4 lines 21-26; col 11 lines 58-65);

(f)  the executed application further configuring the at least one of the payment terminals to (see Figs.1 , 3, and their associated description):
(f1) receive, via the data input means, the unique identifier provided during a second customer visit to the retailer (see Figs. 2, 5, 10-11, and their associated disclosure; col 11 lines 58-65);
(f2) transmit, via the at least one telecommunication module, a redemption request to the incentive management server, the redemption request including the unique identifier provided during the second customer visit to the retailer (see Figs. 2, 5, 10-11, and their associated disclosure; col 5 line 57 – col 6 line 9; col 8 lines 10-37; col 11 lines 58-65; col 13 lines 57-60);
(f3) receive, via the at least one telecommunication module, a redemption response from the incentive management server, the redemption response comprising the loyalty incentive associated with the unique identifier (see Figs. 2, 5, 10, and their associated disclosure; col 5 line 57 – col 6 line 9; col 8 lines 10-37; col 11 lines 58-65; col 13 lines 57-60);
(f4) display, via the electronic screen, an initial value of a second customer purchase to be made during the second customer visit to the retailer (see Figs. 2, 5, 10-11, and their associated disclosure; col 5 line 57 – col 6 line 9; col 8 lines 10-37; col 11 lines 58-65; col 13 lines 57-60);
5, 10-11, and their associated disclosure; col 5 line 57 – col 6 line 9; col 8 lines 10-37; col 11 lines 58-65; col 12 lines 32-38; col 13 lines 57-60);
(f6) display, via the electronic screen, a discounted value of the second customer purchase (see Figs. 2, 5, 10-11, and their associated disclosure; col 5 line 57 – col 6 line 9; col 8 lines 10-37; col 11 lines 58-65; col 12 lines 32-38; col 13 lines 57-60);
(f7) securely conduct a payment transaction with a payment server, via the at least one payment instrument interface, to conclude the second customer purchase (see Figs. 2, 5, 10, and their associated disclosure; col 5 line 57 – col 6 line 9; col 8 lines 10-37; col 11 lines 58-65; col 12 lines 32-38; col 13 lines 48-60); and
(f8) display, on the electronic screen, successful conclusion of the second customer purchase (see Figs. 2, 5, 10, and their associated disclosure; col 5 line 57 – col 6 line 9; col 8 lines 10-37; col 11 lines 58-65; col 12 lines 32-38; col 13 lines 48-60).
	(d*) Walker suggests, see Figs. 1 items "102" "104", 2 items "216" "220" - "230", 3 item "314" , and their associated description; col 4 lines 16-26, however Walker expressly does not teach […] to download therefrom an application for execution by the respective payment terminal, the customized executed [...]; and (f9) wherein the terminal management server is configured to maintain a plurality of retailer user accounts, each retailer user account permitting secure communication with a set of payment terminals belonging to an owner of a respective retailer user account so as to download a customized version of the application to be executed on each payment terminal of that set. 
Fisher teaches (d*) […] to download therefrom a customized application for execution by the respective payment terminal, the customized executed [...] (see [0012]; [0023]-[0030]); and
	(f9) Fisher teaches wherein the terminal management server is configured to maintain a plurality of retailer user accounts, each retailer user account permitting secure communication with a set of payment terminals belonging to an owner of a respective retailer user account so as to download a customized version of the application to be executed on each payment terminal of that set (see Figs. 1-2 and their associated disclosure; [0012]; [0023]-[0031]). 
Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invention to modify foregoing suggestions of Walker in view of teachings of Fisher. Motivation to modify would be to ensure the most up-to-date or latest version, with latest features and/or rules as customized by the merchant for the point of sale (hereinafter POS) application is being utilized while conducting transactions at the merchant, see at least Fisher [0012] and [0030].
As per claim 2, Walker in view of Fisher teaches the claim limitations of claim 1. Walker teaches wherein determining the loyalty incentive in dependence on the value of the first customer purchase includes comprises:
-  choosing one of a plurality of predetermined sets of potential loyalty incentives, the plurality of predetermined sets of potential loyalty incentives [...] (see Figs. 8-9 and their associated description; col 7 lines 34-41; col 8 line 63 - col 10 line 65); and
-  executing an animation sequence on the electronic screen during which each member of the chosen set of potential loyalty incentives are represented on the electronic screen, the animation 
	Walker suggests, see Figs. 1 items "102" "104", 2 items "216" "220" - "230", 3 item "314" , and their associated description; col 4 lines 16-26, however Walker expressly does not teach [...] being pre-loaded into the application downloaded from the terminal management server. 
	Fisher teaches [...] being pre-loaded into the application downloaded from the terminal management server (see Fig. 2 note "Terminal resets and executes with new/revised application"; [0012]; [0020]; [0024]-[0025]).
Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify foregoing suggestions of Walker in view of teachings of Fisher. Motivation to modify would be to ensure that the loyalty incentive parameters are pre-loaded in the information package which would be executed at the POS as defined by the merchant and can also be revised or updated such that appropriate amount of loyalty points as defined by the merchant can be provided to the consumers, see at least Fisher [0012] and [0020].
As per claim 3, Walker in view of Fisher teaches the claim limitations of claim 2. Walker teaches wherein the animation sequence displays only a sub-set of the representations of the potential loyalty incentives on the electronic screen at any one time (see col 11 line 26 - col 12 line 23); 

- the movement path is curved (see col 11 line 26 - col 12 line 23).
As per claim 9, Walker in view of Fisher teaches the claim limitations of claim 1. Walker teaches wherein an authorisation code is loaded into the application, the executed application further configuring the respective payment terminal to issue an authorisation notification for notifying an authorised user, such as retailer staff, to provide the authorisation code, application of the loyalty incentive being dependent on the correct authorisation code being provided via the data input means in response to the authorisation notification (see Figs. 5, 10, and their associated description; col 8 lines 10-49; col 13 lines 13-16).
As per claim 10, Walker in view of Fisher teaches the claim limitations of claim 1. Walker teaches wherein when the loyalty incentive includes at least one of:
- a numerical parameter, such as a value or percentage, the discounted value of the second customer purchase being automatically calculated by the executed application (see Fig. 5 and its associated description; col 11 lines 26-52); and 
- a non-numerical parameter, such as an instruction, the executed application is arranged to display to an authorised user the non-numerical parameter and in response is arranged to receive from the authorised user, via the data input means, a numerical value associated with the non-numerical parameter (see Fig. 6 and its associated description; col 8 lines 43-49; col 9 lines 54-58; col 11 lines 26-63; col 12 lines 27-31).
As per claim 12, Walker in view of Fisher teaches the claim limitations of claim 1. Walker teaches wherein the payment terminals each include a token generator, such as a printer, for issuing a physical token such as a voucher, the executed application further configuring the respective payment terminal to issue a physical token in response to successful conclusion of the first customer purchase, the physical token bearing a representation of at least one of: the unique identifier, the loyalty incentive and a validity parameter (see Fig. 5 and its associated description; col 11 lines 26-63; col 12 lines 27-31).
As per claim 14, Walker in view of Fisher teaches the claim limitations of claim 1. Walker teaches wherein determining, the unique identifier associated with the loyalty incentive includes: interfacing, via the at least one payment instrument interface, with a customer payment instrument to receive therefrom a payment instrument identifier, such as a card number, the unique identifier being generated by applying a function on the payment instrument identifier (see Fig. 5 and its associated description; col 11 lines 26-63; also see col 5 lines 24-37; col 8 lines 10-37).
As per claim 16, Walker in view of Fisher teaches the claim limitations of claim 1. Walker teaches wherein the data input means comprises includes at least one of a virtual keypad displayed on the electronic screen of the payment terminal, and a physical keypad, wherein receiving the value of the first customer purchase comprises receiving a user interaction with at the at least one keypad to provide the value to the payment terminal (see col 4 lines 7-15; col 5 lines 24-37; col 8 lines 10-57; col 13 lines 9-17).
As per claim 17, Walker in view of Fisher teaches the claim limitations of claim 1. Walker teaches wherein the at least one payment instrument interface comprises at least one of a 
	As per claim 18, Walker in view of Fisher teaches the claim limitations of claim 1. Walker suggests, see Figs. 1 items "102" "104", 3 item "314" , and their associated description, however Walker expressly does not teach wherein at least one of the payment terminals is arranged to issue an update request to the terminal management server, and in response receive an update of the application to be executed. 
	Fisher teaches wherein at least one of the payment terminals is arranged to issue an update request to the terminal management server, and in response receive an update of the application to be executed (see [0012]; [0015]; [0023]; [0024]-[0030]).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify foregoing suggestions of Walker to incorporate teachings of Fisher. Motivation to modify would be to ensure the most up-to-date or latest version, with latest features and/or rules, of the POS application is being utilized while conducting transactions at a merchant, see at least Fisher [0012] and [0030].
As per claim 21, Walker in view of Fisher teaches the claim limitations of claim 20. Walker teaches wherein [...] the application includes at least one of: images to be displayed; at least one loyalty incentive determination parameter; at least one predetermined set of potential loyalty incentives; at least one unique identifier determination parameter; and at least one authorisation code; specified by the owner of the respective retailer user account (see Figs. 5-6, 8-10, 12, and their associated description; col 3 lines 15-41; col 5 lines 57-66). Walker expressly does not teach [...] the customised version of [...]. Fisher teaches [...] the customised version of [...] (see [0009]; [0023]).
Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify foregoing suggestions of Walker to incorporate teachings of Fisher. Motivation to modify would be to ensure the merchants are empowered to design and manage their own customized loyalty program, see at least Fisher [0009], by using particular logos, benefits, etc., see at least Walker col 3 lines 15-41; col 5 lines 57-66.
As per claim 22, Walker in view of Fisher teaches the claim limitations of claim 21. Walker suggests, see Figs. 5-6, 8-10, 12, and their associated description, Walker  expressly does not teach wherein the terminal management server is arranged to establish a secure connection with a retailer computing device, and serve thereto a user interface via which an owner of a retailer user account can at least one of: images to be displayed; at least one loyalty incentive determination parameter; at least one predetermined set of potential loyalty incentives; at least one unique identifier determination parameter; and at least one or more authorisation code; specified by the owner of the respective retailer user account. 
Fisher teaches wherein the terminal management server is arranged to establish a secure connection with a retailer computing device, and serve thereto a user interface via which an owner of a retailer user account can at least one of: images to be displayed; at least one loyalty incentive determination parameter; at least one predetermined set of potential loyalty incentives; at least one unique identifier determination parameter; and at least one or more authorisation code; specified by the owner of the respective retailer user account (see Figures 1-2 and their associated disclosure; Abstract; [0024]-[0031]).
Motivation to modify would be to ensure the merchants are empowered to design and manage their own customized loyalty program, see at least Fisher [0009], by establishing loyalty program parameters which are to be executed by the POS, see at least Fisher [0024]-[0031].
As per claim 23, Walker in view of Fisher teaches the claim limitations of claim 1. Walker suggests maintaining merchant data in one or more servers, see Figs. 1, 2 items "218" "230" "232", 4-5, 10, and their associated description, col 4 lines 16-26; col 9 lines 50-66, however Walker expressly does not teach wherein the incentive management server is configured to maintain a plurality of retailer user accounts, each retailer user account: permitting secure communication with a set of payment terminals belonging to an owner of a respective retailer user account.
Fisher teaches wherein the incentive management server is configured to maintain a plurality of retailer user accounts, each retailer user account: permitting secure communication with a set of payment terminals belonging to an owner of a respective retailer user account; and granting access to data previously transmitted by payment terminals of that set to the incentive management server, and stored thereat (see Figures 1-2 and their associated disclosure; Abstract; [0009];  [0031]).
Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify foregoing suggestions of Walker to incorporate teachings of Fisher. Motivation to modify would be to provide merchant with access to gathered transaction data at POS, see at least Fisher [0031].
As per claim 24, Walker in view of Fisher teaches the claim limitations of claim 23.  Walker suggests maintaining merchant data in one or more servers, see Figs. 1, 2 items "218" "230" "232", 4-5, 10, and their associated description; col 4 lines 16-26; col 9 lines 50-66, however Walker expressly does not teach wherein the incentive management server is arranged to establish a secure connection with a retailer computing device, and serve thereto a user interface via which an owner of a retailer user account can view the data previously transmitted by the set of payment terminals belonging to that owner. 
Fisher teaches wherein the incentive management server is arranged to establish a secure connection with a retailer computing device, and serve thereto a user interface via which an owner of a retailer user account can view the data previously transmitted by the set of payment terminals belonging to that owner see Figures 1-2 and their associated disclosure; Abstract; [0009];  [0031]).
Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify foregoing suggestions of Walker in view to incorporate teachings of Fisher. Motivation to modify would be to provide merchant with access to gathered transaction data via an application stored at central server, see at least Fisher [0031].
4.	Claims 6, 25, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walker in view of Fisher, and Fredregill et al. (Patent Number: US 5,923,016) referred to hereinafter as Fredregill. 
	As per claim 6, Walker in view of Fisher teaches the claim limitations of claim 1. Walker teaches wherein the executed application further configures the respective payment terminal to:

-  transmit the validity parameter together with the loyalty incentive and associated unique identifier to the incentive management server for storage (see Figs. 2 items "102" "214", 5, and their associated description; col 11 lines 58-65); 
- wherein, during the second customer visit to the retailer, application of the loyalty incentive is dependent on the validity parameter (see Figs. 2, 5, and their associated description; col 11 lines 58-65); [...]
- and the validity parameter comprises a minimum spend threshold, and application of the loyalty incentive is dependent on the initial value of the second customer purchase not being lower than the minimum spend threshold (see col 9 lines 36-51; col 10 lines 54-65; col 11 lines 6-17).
	- Walker suggests validity parameters, see at least Fig. 5 items "502" "508", 7, and their associated descriptions; and Fisher suggests see [0023]; [0031], however Walker in view of Fisher expressly does not teach [...] and wherein the validity parameter comprises an expiry date, and application of the loyalty incentive is dependent on the date of redemption not being after the expiry date.
	Fredregill teaches [...] and wherein the validity parameter comprises an expiry date, and application of the loyalty incentive is dependent on the date of redemption not being after the expiry date (see col 8 lines 32-40; col 10 lines 1-12).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify foregoing suggestions of Walker in view of Fisher in view of Fredregill's Motivation to modify would be to include or define particular validity parameters such as expiration to clearly inform the parties involve about the status or validity of the loyalty offer, see at least Fredregill col 10 lines 1-12.
As per claim 25, Walker in view of Fisher teaches the claim limitations of claim 24.  Walker suggests maintaining merchant data in one or more servers, see Figs. 1, 2 items "218" "230" "232", 4-5, 10, and their associated description, col 4 lines 16-26; col 9 lines 50-66; and Fisher suggests see [0023]; [0031], however Walker in view of Fisher expressly does not teach wherein the user interface is arranged to present the data corresponding to at least one of:  value of loyalty incentives issued; and value of loyalty incentives redeemed.
Fredregill teaches wherein the user interface is arranged to present the data corresponding to at least one of:  value of loyalty incentives issued; and value of loyalty incentives redeemed (see col 6 lines 12-18; col 7 lines 51 - col 8 line 47; col 9 line 54 - col 10 line 25).
Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify foregoing suggestions of Walker in view of Fisher to incorporate teachings of Fredregill. Motivation to modify would be to provide merchant with access to gathered transaction data and allow merchant to provide assistance to consumer, see at least Fredregill col 7 lines 51 - col 8 line 47and col 9 line 54 - col 10 line 25.
	As per claim 29, Walker in view of Fisher teaches the claim limitations of claim 1. Walker teaches wherein the executed application further configures the payment terminal to: during an intermediate customer visit to the retailer, receive, via the data input means, the unique identifier associated with a loyalty incentive (see Figs. 7, 10, and their associated description);

	- Walker suggests plurality of transactions, see Fig. 10 and its associated description, and col 11 lines 43-65; and Fisher suggests [0023] and [0031], however Walker in view of Fisher expressly does not teach transmit, via the at least one telecommunication module, a status update request to the incentive management server, the status update request including the unique identifier; receive, via the at least one telecommunication module, a status update response from the incentive management server, the status update response comprising an updated status of condition parameters associated with the unique identifier and loyalty incentive; and display, via the electronic screen, a representation of the status of the condition parameters associated with the unique identifier.
	- Fredregill teaches transmit, via the at least one telecommunication module, a status update request to the incentive management server, the status update request including the unique identifier (see Fig. 2B items "152" - "156"; col 3 lines 49-67; col 6 line 59 - col 7 line 1; col 7 lines 66-67; col 7 lines 51 - col 8 line 47; col 10 lines 32-49; col 12 lines 39-46); receive, via the at least one telecommunication module, a status update response from the incentive management server, the status update response comprising an updated status of condition parameters associated with the unique identifier and loyalty incentive (see Fig. 2B items "152" - "156"; col 3 lines 49-67; col 6 line 59 - col 7 line 1; col 7 lines 66-67; col 10 lines 32-49; col 12 lines 39-46); and display, via the electronic screen, a representation of the status of the condition parameters associated with the unique identifier (see Fig. 2B items "152" - "156"; col 3 line 49 - 
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify foregoing suggestions of Walker in view of Fisher to incorporate teachings of Fredregill. Motivation to modify would be to provide user with an update upon conducting a transaction or any time that information is requested by any user of the system, see at least Fredregill col 4 lines 9-20.
Response to Applicant's Arguments/Remarks
5.	Regarding "Claim Objections" withdrawn in view of Applicant's Remarks and amendments. 
	Regarding "Rejection Under 35 U.S.C. § 112" both (a) and (b) are withdrawn in view of Applicant's clarifying Remarks. However, claims amendments as filed on 12/22/2021 have necessitated a new 35 U.S.C. 112 (b) rejection as set forth above.
	Regarding "Rejection Under 35 U.S.C. § 101" note section on "Claim Rejections - 35 USC § 101 - Reason(s) for Partial Withdrawal" which makes clear for which claims the rejection has been withdrawn and for which claims the rejection has been maintained, and why. Therefore, if the applicant were to clearly incorporate the claim 1 limitations, namely (f7) securely conduct a payment transaction with a payment server, via the at least one payment instrument interface, to conclude the second customer purchase; and (f8) display, on the electronic screen, successful conclusion of the second customer purchase; wherein the terminal management server is configured to maintain a plurality of retailer user accounts, each retailer user account permitting secure communication with a set of payment terminals belonging to an owner of a respective retailer user account so as to download a customized version of the application to be executed on each payment terminal of that set, one or both of which appear to be lacking in claims 30 and 31 and which are critical additional elements to ensure that the abstract idea is integrated into practical application. Thus, once both of the noted additional elements of claim 1 as noted above (see claim 1 limitations (f7) and (f8)), one or both of which appear to be lacking in claims 30 and 31, are incorporated in claims 30 and 31, the 35 U.S.C. 101 rejection will be fully withdrawn. 
	Regarding "Rejection Under 35 U.S.C. § 103" the Examiner has considered the particular arguments made against Fredregill on pages 17-18 of 19 of the response filed on 12/22/2021. The Examiner does not necessarily find the arguments persuasive in view of Fredregill see col 7 note "FIG. 1, shows a functional diagram of an embodiment of the computer implemented consumer transaction point accumulation system 2. The system 2 includes an in-store system 10, a retailer host 30 and a program coordinator host system 40. The in-store system 10 is comprised of a general retailer point-of-sale device 12 that includes a magnetic card reader and/or bar code scanner and has on-line connectivity to both the program coordinator host system 40 and the retailer host system 30. The point of sale device 12 is electrically coupled to a controller 14 that is electrically coupled to an in-store system communicator 18. In other embodiments, the system does not include an in-store system communicator and the system controller performs the function of communicating"; and "Although the majority of the setup data is received in batch from the retailer host, which may be off-site, it may be necessary for store personnel to correct and/or modify set-up details downloaded from the host"; and see Fig. 1 note "40" + "30" + "12" - accordingly in-store system is optional and/or different configuration(s) are possible - thus a PHOSITA would understand this as a centralized way of setting up loyalty program. Thus fully and properly considered Fredregill as a PHOSITA would reasonably consider. Nevertheless, in view of compact prosecution, the Examiner has updated the 35 U.S.C. 103 rejection in view Fisher to more particularly teach merchants associated with their accounts can set-up their own loyalty program to be executed at a POS more clearly. Accordingly, the Applicant's particular arguments against Fredregill in view of previously claimed claim 20 are moot.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	- Pub. No.: 2007/0094085 Abstract "A secure point-of-sale (POS) portal architecture for delivering multiple services is provided. According to one exemplary aspect of the architecture, a number of services offered by various parties are integrated for delivery to merchants. The parties offering the services include, for example, payment processors and merchant acquirers and other external value-added service providers. The integrated services, in tum, are offered to merchants and/or their respective customers via one or more POS devices and its supporting system infrastructure at the merchant locations. The integrated services include, for example, acceptance of multiple payment instruments, payment processing, user dialog management, sales promotion and customer support, loyalty programs, back office processing, receipt capture, employee training, risk management, dispute resolution, system security, system administration etc. Moreover, these integrated services may be customized based on a merchant's particular requirements to provide a specific environment for delivering these services."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Examiner, Art Unit 3688